Case: 19-30521      Document: 00515468977         Page: 1    Date Filed: 06/26/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                    No. 19-30521                                 FILED
                                  Summary Calendar                           June 26, 2020
                                                                            Lyle W. Cayce
                                                                                 Clerk
JUSTO E. ROQUE, JR.,

                                                 Plaintiff-Appellant

v.

DOUGLAS CROSS, D.D.S.,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:19-CV-9385


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Justo E. Roque, Jr., appeals the district court’s dismissal for lack of
subject matter jurisdiction of his complaint raising claims of negligence and
medical malpractice. “The district court must dismiss [an] action if it finds
that it lacks subject matter jurisdiction.” Randall D. Wolcott, M.D., P.A. v.
Sebelius, 635 F.3d 757, 762 (5th Cir. 2011) (citing FED. R. CIV. P. 12(h)(3)). A




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30521     Document: 00515468977      Page: 2   Date Filed: 06/26/2020


                                  No. 19-30521

district court’s dismissal for lack of subject matter jurisdiction is reviewed de
novo. Id.
      Although this court liberally construes pro se briefs, “even pro se
litigants must brief arguments in order to preserve them.” Mapes v. Bishop,
541 F.3d 582, 584 (5th Cir. 2008) (citing Yohey v. Collins, 985 F.2d 222, 224–
25 (5th Cir. 1993)); FED. R. APP. P. 28(a)(8). According to Roque’s complaint,
he and Cross are both residents of Louisiana, and his brief on appeal fails to
provide a coherent argument challenging the district court’s determination
that it lacked diversity and federal-question jurisdiction over this action. When
an appellant fails to identify an error in the district court’s analysis, it is the
same as if the appellant had not appealed that issue. Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Roque has
abandoned any challenge to the district court’s dismissal of his complaint for
lack of subject matter jurisdiction. See id. Because Roque’s appeal presents
no legal points arguable on their merits, the appeal is DISMISSED AS
FRIVOLOUS. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
      Roque has filed several appeals that have been dismissed by this court
for failure to brief any argument challenging the basis for the dismissal. See
Roque v. Bardellco, L.L.C., 670 F. App’x 350, 351 (5th Cir. 2016); Roque v. Dep’t
of Children & Family Servs., 648 F. App’x 446, 447 (5th Cir. 2016); Roque v.
Brother Int’l Corp., 589 F. App’x 251, 252 (5th Cir. 2014). Roque is WARNED
that future frivolous filings may invite the imposition of sanctions, which could
include monetary sanctions or restrictions on his ability to file pleadings in this
court or any court subject to this court’s jurisdiction.
      APPEALS DISMISSED AS FRIVOLOUS; SANCTION WARNING
ISSUED.




                                         2